                      Case 1:19-cv-02819-AJN Document 4
                                                      3 Filed 04/01/19
                                                              03/29/19 Page 1 of 1

    AO 440 (Rev. 06/12) Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                     fo r the
                                                       Southern District of New York


                 MOISES CORTES, on behalf of                            )
              himself, and others similarly situated,                   )
                                                                        )
                                                                        )
                                Plaintiff(s)
                                                                        )
                                     V.
                                                                        )
                                                                                Civil Action No.   19 CV 2819
                                                                        )
THE BRONX BAR AND GRILL, LLC, doing business as MOTT HAVEN BAR
                                                                        )
& GRILL, or any other business entity doing business as "MOTT HAVEN BAR
& GRILL", located at 1 Bruckner Boulevard, Bronx, New York 10454; and   )
ROSA GARCIA, individually,                                              )
                                                                        )
                               Defendant(s)                             )

                                                     SUMMONS IN A CIVIL ACTION

    To: (Def endant's name and address) The Bronx Bar and Grill, LLC dba Mott Haven Bar & Grill
                                            1 Bruckner Boulevard
                                            Bronx, New York 10454

                                            Rosa Garcia
                                            1 Bruckner Boulevard
                                            Bronx, New York 10454

              A lawsuit has been filed against you.

             Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
    are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
    P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
    the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
    whose name and address are:
                                            Cilenti & Cooper, PLLC
                                            708 Third Avenue - 6th Floor
                                            New York, New York 10017




           If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
    You also must file your answer or motion with the court.



                                                                                   CLERK OF COURT


    Date:
                  4/1/2019                                                            /s/ J. Gonzalez
                                                                                              Signature of Clerk or Deputy Clerk
